Citation Nr: 0941752	
Decision Date: 11/03/09    Archive Date: 11/09/09

DOCKET NO.  07-05 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for hearing loss of the right ear. 

2.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for a bilateral hip disability. 

3.  Entitlement to an increased (compensable) rating for 
hearing loss of the left ear. 

4.  Entitlement to an increased (compensable) rating for 
hemorrhoids. 

5.  Entitlement to an increased rating for service-connected 
low back strain, currently rated 10 percent disabling. 

6.  Entitlement to an increased (compensable) rating for 
bilateral bunions. 




REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to August 
1982, and from October 1986 to October 2003.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 and subsequent rating 
decisions from the Waco, Texas, Department of Veterans 
Affairs (VA) Regional Office (RO). 

The issue of entitlement to service connection for bilateral 
groin strains has not been adjudicated by the RO and the 
Board therefore has no jurisdiction to consider it.  Jarrell 
v. Nicholson, 20 Vet. App. 326, 332-33 (2006).  As such, this 
issue is REFERRED to the RO via the Appeals Management Center 
(AMC) for appropriate action.

The issue of whether new and material evidence has been 
submitted to reopen a claim of service connection for hearing 
loss of the right ear is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC. 




FINDINGS OF FACT

1.  A May 2004 rating decision denied service connection for 
a bilateral hip disability.  A timely notice of disagreement 
was received, the Veteran was issued a statement of the case 
(SOC), however, a timely substantive appeal was not 
submitted.

2.  The evidence associated with the claims file subsequent 
to the May 2004 rating decision does not relate to an 
unestablished fact necessary to substantiate the claim for a 
bilateral hip disability and does not raise a reasonable 
possibility of substantiating the claim.

3.  The Veteran's left ear hearing loss is manifested by 
Level I hearing.

4.  The Veteran's service-connected lumbosacral strain is 
manifested by forward flexion greater than 30 degrees, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees, and painful motion with no additional 
functional loss on use; he does not manifest muscle spasm or 
guarding severe enough to result in abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis or 
abnormal kyphosis; and he has no neurologic deficits.

5.  The Veteran's hemorrhoids are not large, thrombotic, or 
irreducible, with excessive redundant tissue, or result in 
persistent bleeding, anemia, or fissures.

6.  The Veteran bilateral bunions are not equivalent to 
amputation of the great toe or to surgical resection of the 
metatarsal head.


CONCLUSIONS OF LAW

1.  Evidence received since the final May 2004 determination 
regarding entitlement to service connection for a bilateral 
hip disability is not new and material, and the claim is not 
reopened.  38 U.S.C.A. §§ 5103, 5103A, 5104, 5107, 5108, 7105 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.104(a), 3.156, 
3.159, 20.1103 (2009).

2.  The criteria for a compensable evaluation for left ear 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 
6100 (2009).

3.  The criteria for a rating higher than 10 percent for 
lumbosacral strain have not been met.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 1155 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5235-
43 (2009).

4.  The criteria for a compensable rating for hemorrhoids 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 
4.114, Diagnostic Code 7336 (2009).

5.  The criteria for a compensable disability rating for 
bilateral bunions are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.7, 
4.71a, Diagnostic Codes 5276-84 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in October 2005.

To successfully reopen a previously and finally disallowed 
claim, the law requires the presentation of a special type of 
evidence-evidence that is both new and material.  The terms 
"new" and "material" have specific, technical meanings that 
are not commonly known to VA claimants.  The VA has a duty to 
inform claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of evidence that 
must be presented.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  In other words, VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish his entitlement to 
the underlying claim for the benefit sought by the claimant.  
See Kent, supra.

In addition, VA's obligation to provide a claimant with 
notice of what constitutes new and material evidence to 
reopen a service-connection claim may be affected by the 
evidence that was of record at the time that the prior claim 
was finally denied.  Id.  VA must look at the bases for the 
denial in the prior decision and to respond with a notice 
letter that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  Id.  The Veteran received such notice 
regarding his bilateral hip disability claim in October 2005.

The hearing loss of the left ear claim involves a 
"downstream" issue, as the initial claim for service 
connection was granted in the rating decision on appeal, and 
the Veteran disagrees with the evaluation assigned.  In cases 
where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service-connection claim has been more than 
substantiated-it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  

Regarding the remaining increased rating claims, the 
notification substantially complied with the requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence.  

In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 
1696 (2009) (reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  As the Veteran has not 
alleged any prejudice, that burden has not been met.  

Accordingly, the Veteran is not prejudiced by a decision on 
the appeal, regardless of the timing or content of the notice 
provided by the RO.

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the appellant 
physical examinations, obtained medical opinions as to the 
etiology and severity of disabilities, and afforded the 
appellant the opportunity to give testimony before the Board.  
All known and available records relevant to the issues on 
appeal have been obtained and associated with the appellant's 
claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.



II.  Analysis

A.  Bilateral Hip Disability 

The Veteran seeks service connection for a bilateral hip 
disability.  The RO previously considered and denied the 
claim in a May 2004 rating decision.  The Veteran filed a 
timely Notice of Disagreement and a SOC was issued in March 
2005; however, the Veteran did not perfect his appeal by the 
filing of a timely substantive appeal.  The Veteran's 
statement disagreeing with the denial of these claims sent in 
August 2005 is not timely as it was not filed within 60 days 
from the date that the RO mailed the SOC to the Veteran or 
within the remainder of the one-year period from the date of 
mailing of the notification of the determination being 
appealed.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302(b).  As 
such, the May 2004 decision represents a final decision.  38 
U.S.C.A. § 7103(a); 38 C.F.R. § 20.1103.  

The RO denied the bilateral hip claim because there was no 
evidence of a current disability.  Service treatment records 
are negative for any findings or complaints of a hip 
disability and a February 2004 VA joints examination 
diagnosed chronic hip pain, normal hip X-rays.  Private 
records note that hip muscle strains were diagnosed.  

The submission of "new and material" evidence is a 
jurisdictional prerequisite to the Board's review of such an 
attempt to reopen a claim.  Absent the submission of evidence 
that is sufficient to reopen the claim, the Board's analysis 
must cease.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed.Cir. 1996).  The Board has a jurisdictional 
responsibility to consider whether it was proper for a claim 
to be reopened, regardless of the RO's action regarding this 
issue.  See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 
2001).

As general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.  When a claimant seeks to reopen a final 
decision, the first inquiry is whether the evidence obtained 
after the last disallowance is "new and material."  Under 38 
C.F.R. § 3.156(a), new evidence means evidence not previously 
submitted to agency decision makers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  Smith v. West, 12 Vet. App. 312 (1999). 
Furthermore, "material evidence" could be "some new evidence 
[that] may well contribute to a more complete picture of the 
circumstances surrounding the origin of the veteran's injury 
or disability, even where it will not eventually convince the 
Board to alter its rating decision."  Hodge v. West, 155 F. 
3d 1356, 1363 (Fed. Cir. 1998).  Medical evidence which 
merely documents continued diagnosis and treatment of 
disease, without addressing the crucial matter of medical 
nexus (i.e., a connection to an in-service event), does not 
constitute new and material evidence.  Cornele v. Brown, 6 
Vet. App. 59, 62 (1993).  If it is determined that new and 
material evidence has been submitted, the claim must be 
reopened.  The VA may then proceed to the merits of the claim 
on the basis of all of the evidence of record.

There is still no evidence of record that the Veteran 
currently has a hip disability.  A VA examination was 
conducted in November 2005.  The examiner diagnosed "hips, 
no diagnoses, instead he appears to have groin muscle pulls 
which he interpreted as hip symptoms."  Pain alone, without 
a diagnosed or identifiable underlying malady or condition 
does not in and of itself constitute a disability for which 
service connection may be granted.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999).  As noted above, the 
Veteran has been diagnosed with strains by both VA and 
private medical personnel, and service connection for this 
condition is referred to the agency of original jurisdiction 
for consideration on a direct basis.  

As the Veteran has not fulfilled his threshold burden of 
submitting new and material evidence, the benefit-of-the-
doubt doctrine is inapplicable, and reopening the claim is 
not warranted.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).

B.  Increased Rating Claims

Ratings for service-connected disabilities are determined by 
comparing the symptoms the Veteran is presently experiencing 
with various criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule)-which is based on average 
impairment in earning capacity.  See 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  When an unlisted condition is encountered, it 
is permissible to rate it under a closely related disease or 
injury.  38 C.F.R. § 4.20.  Several provisions of the rating 
schedule must be taken into account in rating the veteran's  
disability.  Although the same symptoms may not be evaluated 
under various diagnoses, it is necessary to determine which 
rating criteria most closely approximate the current 
manifestations of disability.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  And after careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  Also, 
when making determinations concerning the appropriate rating 
to be assigned, VA must take into account the veteran's 
entire medical history and circumstances.  See 38 C.F.R. § 
4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).

The Veteran's statements regarding the severity of his 
service-connected disabilities are deemed competent with 
regard to the description of symptoms.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  However, these statements 
must be considered with the clinical evidence in conjunction 
with the appropriate rating criteria.

Consideration must be given to his possible entitlement to 
"staged" ratings to compensate him for times since filing his 
claim when a disability may have been more severe than at 
other times during the course of his appeal.  Fenderson v. 
West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  

1.  Hearing Loss of the Right Ear

Evaluation of hearing impairment is dependent upon mechanical 
application of specific tables delineated in the rating 
criteria under 38 C.F.R. §§ 4.85, 4.86.  Under 38 C.F.R. § 
4.85, Table VI (Numeric Designation of Hearing Impairment 
Based on Puretone Threshold Average and Speech 
Discrimination) is used to determine a Roman numeral 
designation (I through XI) for hearing impairment based on a 
combination of the percent of speech discrimination 
(horizontal rows) and the puretone threshold average 
(vertical columns).  The Roman numeral designation is located 
at the point where the percentage of speech discrimination 
and puretone average intersect.  38 C.F.R. § 4.85(b).  The 
puretone threshold average is the sum of the puretone 
thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, divided by 
4.  This average is used in all cases to determine the Roman 
numeral designation for hearing impairment.  38 C.F.R. § 
4.85(d).

Alternatively, VA regulations provide that in cases of 
exceptional hearing loss, when the puretone thresholds at 
each of the four specified frequencies (1,000, 2,000, 3,000 
and 4,000 Hertz) is 55 decibels or more, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  Each ear will be 
evaluated separately.  38 C.F.R. § 4.86(a).  The provisions 
of 38 C.F.R. § 4.86(b) further provide that, when the 
puretone threshold is 30 decibels or less at 1,000 Hertz, and 
70 decibels or more at 2,000 Hertz, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever would 
result in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral, with each ear 
evaluated separately.  The regulatory provisions provide the 
following guidance:

The findings for each ear from either Table VI or Table VIa, 
are then applied to Table VII (Percentage Evaluations for 
Hearing Impairment) to determine the percentage evaluation by 
combining the Roman numeral designations for hearing 
impairment of each ear.  The horizontal rows represent the 
ear having the better hearing and the vertical columns the 
ear having the poorer hearing.  When hearing loss is service 
connected in only one ear, the non-service connected ear will 
be assigned a Roman numeral designation of I.  38 C.F.R. §§ 
3.383, 4.85(f).  The percentage evaluation is located at the 
point where the row and column intersect.  38 C.F.R. § 
4.85(e).

In cases such as this one, where the Veteran is only service-
connected in one ear, to determine the percentage evaluation 
from Table VII, the non-service-connected ear will be 
assigned a Roman Numeral designation for hearing impairment 
of I, subject to the provisions of 38 C.F.R. § 3.83.

The Veteran underwent a VA examination in April 2008.  The 
audiological evaluation found 


HERTZ
CNC
Level

1000
2000
3000
4000
Avg


LEFT
10
10
20
45
21
100
I


Under 38 C.F.R. § 4.85(f) the non-service-connected right ear 
is assigned a Roman Numeral designation for hearing 
impairment of Level I, and using Table VI, the left ear 
findings correspond to Level I.  After plotting the hearing 
loss findings on Table VII, the Veteran is found to warrant a 
noncompensable rating evaluation.

Considered under the provisions of 38 C.F.R. § 4.86, for 
ratings based on exceptional patterns of hearing impairment, 
is not necessary as there is no evidence of record warranting 
such application.

2.  Hemorrhoids 

Internal or external hemorrhoids warrant a noncompensable 
rating if symptoms are mild or moderate.  A 10 percent rating 
is warranted if hemorrhoids are large or thrombotic, 
irreducible, with excessive redundant tissue, evidencing 
frequent recurrences.  A 20 percent rating is warranted if 
there is persistent bleeding with secondary anemia or 
fissures.  38 C.F.R. § 4.114, Diagnostic Code  7336.

A compensable rating is not warranted at any time during the 
pendency of the claim because there is no competent medical 
evidence of hemorrhoids that are large, thrombotic, 
irreducible, with excessive redundant tissue, or that result 
in persistent bleeding, anemia, or fissures.  The examiner 
who conducted the April 2008 examination noted that the 
Veteran had anal skin tags which did not cause inflammation, 
irritation or bleeding.  

3.  Musculoskeletal Disabilities 

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. § 
4.45.



a.  Low Back Strain 

The following rating criteria applies to lumbosacral strain: 
a 100 percent evaluation is appropriate for unfavorable 
ankylosis of the entire spine; a 50 percent evaluation is 
appropriate for unfavorable ankylosis of the entire 
thoracolumbar spine; a 40 percent evaluation for favorable 
ankylosis of the entire thoracolumbar spine or forward 
flexion of the thoracolumbar spine of 30 degrees or less.  A 
20 percent evaluation is appropriate where there is forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 10 
percent evaluation contemplates forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, the combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or vertebral body fracture with loss of 50 percent 
or more of the height.  38 C.F.R. § 4.71a, Diagnostic Code 
5237.

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion.  See 
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (2).

The medical evidence of record shows that the Veteran's 
service-connected lumbosacral strain is manifested by forward 
flexion greater than 30 degrees, combined range of motion of 
the thoracolumbar spine greater than 120 degrees, left lumbar 
muscle tone increase, and painful motion with no additional 
functional loss on use; he does not manifest muscle spasm or 
guarding severe enough to result in abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis or 
abnormal kyphosis; and he has no neurologic deficits.

A VA examination was conducted in April 2008.  The range of 
motion of the lumbar spine was 0 to 90 degrees flexion, 0 to 
10 degrees extension, 0 to 20 degrees lateral bending 
bilaterally, and 0 to 30 degrees rotation bilaterally.  There 
was pain throughout the ranges of motion.  These findings 
fall well short of those necessary to support a higher 20 
percent rating under the General Rating Formula for Diseases 
and Injuries of the Spine.

Under Diagnostic Code 5243, the evaluation of intervertebral 
disc syndrome (preoperatively or postoperatively) is to be 
made either on the total duration of incapacitating episodes 
over the past 12 months or by combining under 38 C.F.R. § 
4.25 separate evaluations of its chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  When rating based on incapacitating episodes, if 
there are incapacitating episodes having a total duration of 
at least one week but less than two week during the past 12 
months, a minimum 10 percent rating is warranted.  If there 
are incapacitating episodes having a total duration of at 
least two weeks but less than four weeks during the past 12 
months, a 20 percent rating is warranted.  If there are 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months, 
a 40 percent rating is warranted.  If there are 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months, a maximum 60 percent 
rating is warranted.

Note 1 to 38 C.F.R. § 4.71a, Diagnostic Code 5243, provides 
that an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note 2 to 38 C.F.R. § 4.71a, Diagnostic Code 5243, provides 
that when rating on the basis of chronic manifestations, the 
orthopedic disabilities will be rated under the most 
appropriate orthopedic diagnostic code or codes and the 
evaluation of neurologic disabilities will be done separately 
using the most appropriate neurologic diagnostic code or 
codes.

On VA examination in April 2008, the Veteran noted one 
episode of incapacitation lasting for two days during the 
last 12 months due to his back symptoms, and neurological 
examination was normal.  Thus, consideration of an alternate 
higher rating for intervertebral disc syndrome under 
Diagnostic Code 5243 is not for consideration.

While the April 2008 examination report has shown complaints 
of pain and painful motion, this complaint, alone, is 
insufficient to support a rating higher than 10 percent under 
§§ 4.40, 4.45 and 4.59.  This is because the objective 
examination findings did not substantiate additional range-
of-motion losses in the thoracolumbar spine, due to pain 
attributable to the service-connected disability, on use or 
during flare-ups, or due to weakened movement, premature 
fatigability, or incoordination.  And given that, the medical 
findings do not reflect range of motion deficits that even 
came close to the requirements for a rating in excess of 10 
percent under either the above criteria, the evidence is 
against a finding of "additional functional loss" due to 
limitation of motion in the lumbar spine caused by pain 
complaints and an increased rating is not warranted.  

b.  Bilateral Bunions

Pes planus is rated utilizing Diagnostic Code 5276 (flatfoot, 
acquired).  38 C.F.R. § 4.71a.  Under Diagnostic Code 5276, a 
non-compensable (zero percent) rating is for application when 
there is mild disability relieved by built-up shoe or arch 
support.  A 10 percent rating is for application when there 
is moderate disability evidenced by weight-bearing line over 
or medial to the great toe, inward bowing of the tendo 
Achillis, pain on manipulation and use of the feet, either 
bilaterally or unilaterally.  A 30 percent rating is for 
application when there is severe bilateral (or 20 percent for 
severe unilateral) disability with objective evidence of 
marked deformity such as pronation or abduction, pain on 
manipulation and use accentuated, indication of swelling on 
use, and characteristic callosities.

The Veteran's disability picture more nearly approximates the 
criteria required for the currently assigned noncompensable 
rating, and the higher, 10 percent, rating is not warranted.  
The examiner who conducted the VA foot examination in 
November 2005 stated that simple manipulation of the feet 
resulted in very little discomfort, the Achilles tendons were 
symmetrical and nontender, and there was no evidence of 
abnormal weight bearing.  The examiner who conducted the VA 
foot examination in April 2008 stated that pes planus was not 
an issue.  

Unilateral hallux rigidus is rated as severe hallux valgus.  
Diagnostic Code 5281.  Under Diagnostic Code 5280, a 10 
percent evaluation is authorized for severe hallux valgus, if 
equivalent to amputation of the great toe or if operated upon 
with resection of the metatarsal head.  Diagnostic Code 5280 
provides for a 10 percent disability rating for unilateral 
hallux valgus with resection of the metatarsal head, or 
severe enough to be equivalent of amputation of the great 
toe.  The Veteran's representative essentially argues that 
the bunionectomy of the right foot in 1999 is the functional 
equivalent of resection of the metatarsal head or equivalent 
of amputation of the great toe.  In addition, bilateral 
valgus deformity with right hallux rigidus has been 
diagnosed.  There has been no objective medical finding, 
however, that his bunionectomy is severe enough to be 
equivalent to resection of the metatarsal head or amputation 
of the great toe. 

The Veteran's symptomatology can also be rated by analogy to 
Diagnostic Code 5284 (Foot injuries, other), a "catch-all" 
provision which covers various foot injury residuals.  
Diagnostic Code 5284 assigns a 10 percent rating for a 
moderate foot injury; a 20 percent rating for a moderately 
severe foot injury, and a 30 percent rating for a severe foot 
injury.  With actual loss of use of the foot, a 40 percent 
rating will be assigned.  See Note to Diagnostic Code 5284.  
The examiner who conducted the VA foot examination in 
November 2005 stated that the Veteran exhibited only mild 
disability on prolonged walking and standing.  

Other diagnostic codes have been considered, there is no 
evidence of weak foot, claw foot, Morton's disease, hammer 
toe or malunion of tarsal or metatarsal bones.  Thus, an 
increased rating under Diagnostic Codes 5277, 5278, 5279, 
5282, and/or 5283 is also not appropriate in this case.

Under Diagnostic Code 5003 (arthritis) arthritis of a major 
joint or group of minor joints be rated under the criteria 
for limitation of motion of the affected joint; or a 10 
percent rating assigned based on x-ray evidence of arthritis.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  The medical 
evidence does not show x-ray evidence of arthritis of any 
metatarsal joint.  

Consideration has been given to whether a higher rating is 
warranted on the basis of functional impairment and pain.  38 
C.F.R. §§ 4.10, 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. 
App. 202, 204-06 (1995), supra.  However, the November 2005 
examiner stated that there was no additional limitation of 
motion due to pain, fatigue, weakness, or lack of endurance 
following repetitive activity.  The examiner also stated that 
this disability would not provide enough pain to limit 
employment capacity.

4.  Extraschedular Considerations

Consideration has also been given regarding whether the 
schedular evaluation is inadequate, requiring that the RO 
refer a claim to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for consideration of an 
extra-schedular evaluation where a service-connected 
disability presents an exceptional or unusual disability 
picture with marked interference with employment or frequent 
periods of hospitalization that render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).  An exceptional or unusual disability picture 
occurs where the diagnostic criteria do not reasonably 
describe or contemplate the severity and symptomatology of a 
veteran's service-connected disability.  Thun v. Peake, 22 
Vet. App. 111, 115 (2008).  If there is an exceptional or 
unusual disability picture, then the Board must consider 
whether the disability picture exhibits other factors such as 
marked interference with employment and frequent periods of 
hospitalization.  Thun, 22 Vet. App. at 115-116.  When those 
two elements are met, the appeal must be referred for 
consideration of the assignment of an extraschedular rating, 
otherwise, the schedular evaluation is adequate, and referral 
is not required.  Thun, 22 Vet. App. at 116.

The schedular evaluations in this case are adequate.  Ratings 
in excess of those assigned are provided for certain 
manifestations of the service-connected disorders but the 
medical evidence reflects that those manifestations are not 
present in this case.  Additionally, the diagnostic criteria 
adequately describe the severity and symptomatology of the 
Veteran's disabilities.  The Veteran has not required 
hospitalization due to these service-connected disabilities, 
and marked interference of employment has not been shown.  
Therefore, the Veteran's disability picture is contemplated 
by the rating schedule and no extraschedular referral is 
required. 


5.  Conclusion 

At no time during the pendency of these claims, have the 
disabilities been more or less disabling than as currently 
rated.  The preponderance of the evidence is against the 
claims; there is no doubt to be resolved; and increased 
ratings are not warranted. 


ORDER

New and material evidence has not been submitted and the 
claim for service connection for bilateral hip disability is 
not reopened.  

Entitlement to a compensable evaluation for service-connected 
left ear hearing loss is denied.

Entitlement to a compensable evaluation for service-connected 
hemorrhoids is denied.

Entitlement to an increased evaluation for service-connected 
low back strain is denied.

Entitlement to a compensable evaluation for service-connected 
bilateral bunions is denied.


REMAND

To successfully reopen a previously and finally disallowed 
claim, the law requires the presentation of a special type of 
evidence-evidence that is both new and material.  The terms 
"new" and "material" have specific, technical meanings that 
are not commonly known to VA claimants.  The VA has a duty to 
inform claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of evidence that 
must be presented.  See Kent, supra.  The VA is also 
obligated to provide a claimant notice of what is required to 
substantiate each element of a service-connection claim.  See 
Dingess, supra.  In other words, VA must notify a claimant of 
the evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish his entitlement to 
the underlying claim for the benefit sought by the claimant.  
See Kent, supra.

In addition, VA's obligation to provide a claimant with 
notice of what constitutes new and material evidence to 
reopen a service-connection claim may be affected by the 
evidence that was of record at the time that the prior claim 
was finally denied.  Id.  VA must look at the bases for the 
denial in the prior decision and to respond with a notice 
letter that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  Id.  Initially, the Veteran sought to 
reopen his claim of service connection for bilateral hearing 
loss.  In an October 2005 letter, the RO informed the Veteran 
that his preexisting hearing loss was not aggravated by 
service.  This is a correct statement regarding his hearing 
loss of the left ear, which was subsequently service 
connected.  However, service connection for hearing loss of 
the right ear was previously denied because he did not have 
hearing loss pursuant to VA regulation.  The Veteran has 
never received such notice regarding this claim.  Therefore, 
the claim must be remanded to provide the Veteran with notice 
which complies with these VA provisions and the subsequent 
Court decisions noted above. 

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a corrective notice 
under 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); and Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  The notice should explain 
the terms "new" and "material;" and 
explain the types of evidence that would 
be considered new and material.  The 
notice should describe what evidence would 
be necessary to substantiate: the 
existence of hearing loss of the right ear 
pursuant to VA regulation, and a 
connection between the Veteran's service 
and the current hearing loss of the right 
ear necessary to satisfy the elements of 
the underlying claim which was found 
insufficient in the previous decision; 
degree of the disability; and effective 
date if service connection is granted.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2007); Kent and Dingess/Hartman, supra.

2.  Then readjudicate the claim.  If the 
claim continues to be denied, send the 
Veteran and his representative a 
supplemental statement of the case and 
give them time to respond. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).







______________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


